
	

113 HRES 190 IH: Condemning the April 15, 2013, Improvised Explosive Device (IED) attacks in Boston, Massachusetts and calling upon the United States Government, the governments of all nations, the United Nations, and other international organizations to renounce the use of IEDs and take actions to stop their proliferation.
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 190
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2013
			Mr. Hanna submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committees on the
			 Judiciary,
			 Armed Services, and
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Condemning the April 15, 2013, Improvised
		  Explosive Device (IED) attacks in Boston, Massachusetts and calling upon the
		  United States Government, the governments of all nations, the United Nations,
		  and other international organizations to renounce the use of IEDs and take
		  actions to stop their proliferation.
	
	
		Whereas on April 15, 2013, innocent civilians were
			 maliciously victimized by Improvised Explosive Devices (IEDs) in a terrorist
			 attack in Boston, Massachusetts;
		Whereas the IED has become a very effective weapon for
			 those who advance their cause through terror and violence, as exemplified by
			 the fact that an average of 500 IED incidents occur in the world each day,
			 excluding incidents occurring in Iraq or Afghanistan, and that an average of 12
			 such incidents occur each day in both Iraq and Afghanistan;
		Whereas IED attacks are the leading cause of casualties
			 for American servicemembers and are anticipated to remain the leading cause of
			 such casualties for the foreseeable future;
		Whereas the Global Campaign Against IEDs, as a responsible
			 international entity for action against IEDs and for supporting IED victims,
			 has found that IED attacks are the leading cause of the most prevalent injuries
			 to veterans, including vision and hearing loss, spinal cord injuries, traumatic
			 brain injury, amputations, genitourinary injuries, and post-traumatic stress
			 disorder;
		Whereas the Blinded Veterans Association and AMVETS have
			 found that the Department of Veterans Affairs currently treats 198,670 veterans
			 for hearing injuries and 118,150 veterans for eye injuries, numbers that are
			 expected to increase significantly as active duty servicemembers enter the
			 Veterans Affairs system;
		Whereas people who live in areas affected by IED incidents
			 live in constant fear of additional attacks that disrupt everything from daily
			 routines to health care to elections, and these disruptions, together with the
			 displacement, destruction, and loss of personal assets caused by IED incidents,
			 severely degrade the ability of these people to sustain their
			 livelihoods;
		Whereas reducing the use of IEDs and neutralizing the
			 networks that produce them requires a holistic approach to identify and
			 eliminate the root causes that allow such networks to form and survive;
		Whereas IEDs kill scores of innocent civilians, including
			 women and children; and
		Whereas resolving the IED problem is the global
			 community’s responsibility: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)unequivocally condemns the use of
			 Improvised Explosive Devices (IEDs) and calls for the full prosecution of those
			 responsible for the IED terrorist attack in Boston, Massachusetts on April 15,
			 2013;
			(2)expresses its condolences to the families
			 of those who were killed in the IED terrorist attack in Boston, Massachusetts
			 on April 15, 2013, and its support for those who were injured as well as their
			 families;
			(3)expresses
			 unwavering support for the active duty servicemembers, first responders, and
			 explosive ordnance disposal personnel of the United States who face the threat
			 of IEDs and put their lives on the line to defeat them;
			(4)calls on all
			 relevant agencies of the United States Government to coordinate with
			 international partners and other responsible entities to reduce the use of IEDs
			 and curb their proliferation;
			(5)urges the
			 governments of all nations, as well as the United Nations and other
			 international organizations, to formally renounce the use of IEDs through an
			 international resolution and to assist all partners and responsible entities in
			 securing and monitoring the manufacture, sale, transportation, and use of IED
			 components and techniques;
			(6)calls on all
			 relevant agencies of the United States Government to support the care of active
			 duty servicemembers, veterans, and first responders who are victims of IEDs by
			 facilitating the exchange of blast trauma research data among law enforcement
			 agencies, the Department of Defense, the Department of Veterans Affairs,
			 congressionally chartered veterans service organizations, and other responsible
			 entities; and
			(7)calls on the United States Government to
			 support international action against IEDs and those who traffic in IED
			 components and techniques, and to support IED victims by sharing IED-related
			 event data and information with responsible entities.
			
